Order entered January 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01207-CV

                          IN THE INTEREST OF A.G., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 14-1176-W

                                           ORDER
       Before the Court is appellee’s second request for an extension of time in which to file her

brief. The motion is GRANTED. Appellee’s brief is due on or before January 30, 2017.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE